Exhibit 10.7

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made as of April 21, 2005, by and
among LARK TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and the
Investors set forth on the signatures page affixed hereto (each an “Investor”
and collectively, the “Investors”).

 

RECITALS:

 

Pursuant to the terms of a certain Note and Warrant Purchase Agreement, of even
date herewith (the “Purchase Agreement”), by and among the Company, Genaissance
Pharmaceuticals, Inc. (the “Parent”) and the Investors, the Investors have
agreed to purchase from the Company and the Parent an aggregate of $4,500,000 in
principal amount of the 5.0% Senior Secured Notes of the Company and the Parent
due April 2007 (the “Notes”).  The Investors are willing to enter into the
Purchase Agreement only upon the condition, among others, that the Company
secure its obligations under the Purchase Agreement and certain of the other
Transaction Documents by executing and delivering this Agreement to the
Investors.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investors hereby agree as follows:

 


SECTION 1.  DEFINITIONS.


 


1.1.                              GENERAL DEFINITIONS.  AS USED IN THIS
AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT
OTHERWISE REQUIRES, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Chattel Paper” means all chattel paper as such term is defined in the UCC, now
owned or hereafter acquired, including, without limitation, electronic chattel
paper, as such term is defined in the UCC.

 

“Collateral” means and includes all now and hereafter acquired assets of the
Company including, without limitation:

 

(A)                              all Inventory;

 

(B)                                all Equipment;

 

(C)                                all General Intangibles;

 

(D)                               all Receivables;

 

(E)                                 all Chattel Paper;

 

(F)                                 all Deposit Accounts and all
Letter-of-Credit Rights;

 

(G)                                all Instruments;

 

(H)                               the commercial tort claims set forth on
Schedule V;

 

(I)                                    all books, records, ledgercards, files,
correspondence, computer programs, tapes, disks and related data processing
software (owned by the Company or in which it has an interest) which at any time
evidence or contain information relating to any or all of (A), (B), (C),

 

--------------------------------------------------------------------------------


 

(D), (E), (F), (G) and (H) above or are otherwise necessary or helpful in the
collection thereof or realization thereupon;

 

(J)                                   documents of title, policies and
certificates of insurance, securities, Chattel Paper, other documents or
instruments evidencing or pertaining to any or all of (A), (B), (C), (D) (E),
(F), (G), (H) and (I) above;

 

(K)                               all Supporting Obligations and guaranties,
including letters of credit and guarantees issued in support of Receivables,
Chattel Paper, General Intangibles and Investment Property, Liens on real or
personal property, leases, and other agreements and property which in any way
secure or relate to any or all of (A), (B), (C), (D), (E), (F), (G), (H), (I)
and (J) above, or are acquired for the purpose of securing and enforcing any
item thereof;

 

(L)                                 (i)  all cash held as cash collateral to the
extent not otherwise constituting Collateral, (ii) all Payment Intangibles,
(iii) all letter of credit obligations, and (iv) all Investment Property; and

 

(M)                            all products and proceeds of (A), (B), (C), (D),
(E), (F), (G), (H), (I), (J), (K) and (L) above (including, but not limited to,
all claims to items referred to in (A), (B), (C), (D), (E), (F), (G), (H), (I),
(J), (K) and (L) above) and all claims of the Company against third parties for
(x)(i) loss of, damage to, or destruction of, and (ii) payments due or to become
due under leases, rentals and hires of any or all of, (A), (B), (C), (D), (E),
(F), (G), (H), (I), (J), (K) and (L) above and (y) proceeds payable under, or
unearned premiums with respect to policies of insurance in whatever form.

 

Notwithstanding the foregoing, that certain lease from Mr. and Mrs. D V Waterman
to Lark Technologies, Inc. dated as of July 14, 2004, as amended from time to
time, shall not constitute Collateral.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by the Company or which the Company otherwise has the right to license, or
granting any right to the Company under any Copyright now or hereafter owned by
any third party, and all rights of the Company under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by the
Company: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule II attached hereto.

 

“Customer” means and includes the account debtor with respect to any Receivable
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with the Company, pursuant to which
the Company is to deliver any personal property or perform any services.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

2

--------------------------------------------------------------------------------


 

“Deposit Accounts” means all deposit accounts as such term is defined in the
UCC.

 

“Equipment” means all equipment as such term is defined in the UCC, now owned or
hereafter acquired, including, without limitation, equipment, machinery and
goods (excluding Inventory), whether or not constituting fixtures, including,
without limitation:  plant and office equipment, tools, dies, parts, data
processing equipment, computer equipment with embedded software and peripheral
equipment, furniture and trade fixtures, trucks, trailers, loaders and other
vehicles and all replacements and substitutions therefore and all accessions
thereto.

 

“Event of Default” means the occurrence of any of the events set forth in
Section 6.1.

 

“General Intangibles” means all general intangibles as such term is defined in
the UCC, now owned or hereafter acquired.

 

“Guaranty” shall have the meaning set forth in the Recitals paragraph hereof.

 

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired, including, without limitation, a negotiable
instrument or a certificated security or any other writing which evidences a
right to the payment of money.

 

“Intellectual Property” means all intellectual and similar property of the
Company of every kind and nature now owned or hereafter acquired by the Company,
including inventions, designs, Trademarks, Patents, Copyrights, Licenses, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in the connection with, any of the foregoing.

 

“Inventory” means all inventory as such term is defined in the UCC, now owned or
hereafter acquired, including, without limitation, goods, merchandise and other
personal property, wherever located, to be furnished under any contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

 

“Investment Property” means all investment property as such term is defined in
the UCC.

 

“Investors” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Letter-of-Credit Rights” means all letter-of-credit rights as such term is
defined in the UCC, now owned or hereafter acquired, including, without
limitation, rights to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is entitled to demand payment or
performance.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense to which the Company is now or hereafter a party.

 

3

--------------------------------------------------------------------------------


 

“Liens” means any pledge, hypothecation, assignment, deposit arrangement, lien,
charge, claim, security interest, security title, mortgage, security deed or
deed of trust, easement or encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction).

 

“Notes” shall have the meaning set forth in the Recitals paragraph hereof.

 

“Obligations” means all obligations now existing and hereafter arising of the
Company to the Investors under this Agreement, the Notes, the Purchase Agreement
and the other Transaction Documents, and specifically excluding any and all
obligations arising under or in connection with the Warrant (or any shares of
Common Stock issuable thereunder) and the Registration Rights Agreement,
including, without limitation, all expenses (including reasonable attorneys’
fees and expenses incurred by one (1) counsel to the Investors) chargeable from
time to time to the Company’s account or incurred from time to time by any of
the Investors in connection with the Company’s account whether provided for
herein or in any other agreement, instrument or document executed by or on
behalf of the Company in connection with this Agreement or the Collateral.

 

“Parent” shall have the meaning set forth in the Recitals paragraph hereof.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by the Company or which the Company
otherwise has the right to license, is in existence, or granting to the Company
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of the Company under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by the
Company (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule III
attached hereto, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Payment Intangibles” means all payment intangibles means all accounts as such
term is defined in the UCC, now owned or hereafter acquired, including, without
limitation a General Intangible under which the account debtor’s principle
obligation is a monetary obligation.

 

“Permitted Liens” means: (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen and other like Liens incurred in the ordinary course
of business securing sums not more than ninety (90) days overdue or being
contested in good faith; (b) Liens incurred in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, relating to employees, securing sums (i)
not overdue or (ii) being diligently contested in good faith,

 

4

--------------------------------------------------------------------------------


 

provided, that, adequate reserves with respect thereto are maintained on the
books of the Company in conformity with GAAP; (c) Liens in favor of any of the
Investors; (d) Liens imposed by law for taxes, fees, assessments, or other
government charges or levies (i) not yet due or (ii) being diligently contested
in good faith by appropriate proceedings, provided, that, adequate reserves with
respect thereto are maintained on the books of the Company in conformity with
GAAP provided, further, that, all Liens under this clause (d) in the aggregate
outstanding at any time do not exceed $20,000; (e) zoning restrictions,
easements, licenses, or other restrictions on the use of real property or other
minor irregularities in title thereto, so long as the same does not materially
impair the use, value or marketability of such real estate, (f) Liens to secure
the performance of bids, trade contracts, leases (real property or otherwise),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature of the Company, in each case incurred in the
ordinary course of the Company’s business, (g) Liens representing the owner’s
retained interest in any property leased by the Company, (h) Liens on the
Company’s assets set forth on the Disclosure Schedule, (i) Liens in favor of
banks where the Company or any of its Subsidiaries has accounts for customary
fees or charges, (j) Liens securing Permitted Indebtedness of the type set forth
in clause (d) of the definition of “Permitted Indebtedness” in the Purchase
Agreement so long as such Lien is limited to the property acquired with the
proceeds of such Permitted Indebtedness, and (k) Liens incurred in the
extension, renewal or refinancing of the indebtedness secured by Liens described
in (j) above, provided that any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the Company or any Subsidiary incurring
such Indebtedness.

 

“Premises” means all premises where the Company conducts its business and has
any rights of possession, including, without limitation, the premises described
in Schedule I attached hereto.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals paragraph
hereof.

 

“Receivables” means all accounts as such term is defined in the UCC, including,
without limitation each and every right to the payment of money, whether such
right to payment now exists or hereafter arises, whether such right to payment
arises out of a sale, lease or other disposition of goods or other property, out
of a rendering of services, out of a loan, out of the overpayment of taxes or
other liabilities, or otherwise arises under any contract or agreement, whether
such right to payment is created, generated or earned by the Company or by some
other Person who subsequently transfers such Person’s interest to the Company,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all Liens) which the Company may at any time have by
law or agreement against any account debtor or other obligor obligated to make
any such payment or against any property of such account debtor or other
obligor; all including but not limited to all present and future accounts,
contract rights, loans and obligations receivable, Chattel Paper, bonds, notes
and other debt instruments, tax refunds and rights to payment in the nature of
General Intangibles.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.1
hereof.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary” of any entity means, at any date, any Person (a) the accounts of
which would be consolidated with those of the applicable entity in such entity’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date; or (b) the securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests or more than 50% of the profits or losses of which
are, as of such date, owned, controlled or held by the applicable entity or one
or more Subsidiaries of such entity.

 

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark, now or hereafter
owned by the Company or which the Company otherwise has the right to license, or
granting to the Company any right to use any Trademark now or hereafter owned by
any third party and all rights of the Company under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by the
Company: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registrations and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule IV attached hereto; (b) all goodwill associated
therewith or symbolized thereby; and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state designated in Section 7.12 as the state whose laws govern this Agreement
or in any other state whose laws are held to govern this Agreement or any
portion hereof.

 


1.2.                              OTHER TERMS.


 


(A)                                  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE PURCHASE AGREEMENT.


 


(B)                                 ALL TERMS DEFINED IN THE UCC AND NOT DEFINED
IN THIS AGREEMENT OR THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS SPECIFIED IN
THE UCC.


 


(C)                                  ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED
IN THIS AGREEMENT OR THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO
THEM IN ACCORDANCE WITH GAAP.


 


1.3.                              CROSS REFERENCES.


 


(A)                                  ALL REFERENCES IN THIS AGREEMENT TO
ARTICLES, SECTIONS, SUBSECTIONS, EXHIBITS AND SCHEDULES, SHALL BE TO ARTICLES,
SECTIONS, SUBSECTIONS, EXHIBITS AND SCHEDULES OF THIS AGREEMENT UNLESS OTHERWISE
EXPLICITLY SPECIFIED.

 

6

--------------------------------------------------------------------------------


 


(B)                                 ALL REFERENCES TO STATUTES AND RELATED
REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND
REGULATIONS.


 


SECTION 2.  SECURITY INTEREST.


 


2.1.                              SECURITY INTEREST.


 


(A)                                  TO SECURE THE PROMPT AND COMPLETE PAYMENT
AND PERFORMANCE TO THE INVESTORS OF THE OBLIGATIONS, THE COMPANY HEREBY ASSIGNS,
PLEDGES AND GRANTS TO THE INVESTORS A CONTINUING FIRST PRIORITY SECURITY
INTEREST IN AND TO THE COLLATERAL, WHETHER NOW OWNED OR EXISTING OR HEREAFTER
ACQUIRED OR ARISING AND WHERESOEVER LOCATED, WHETHER OR NOT THE SAME IS SUBJECT
TO ARTICLE 9 OF THE UCC (THE “SECURITY INTEREST”).  ALL OF THE COMPANY’S LEDGER
SHEETS, FILES, RECORDS, BOOKS OF ACCOUNT, BUSINESS PAPERS AND DOCUMENTS RELATING
TO THE COLLATERAL SHALL, UNTIL DELIVERED TO OR REMOVED BY THE INVESTORS, BE KEPT
BY THE COMPANY IN TRUST FOR THE INVESTORS UNTIL ALL OBLIGATIONS HAVE BEEN PAID
IN FULL IN CASH.


 


(B)                                 THE COMPANY HEREBY AUTHORIZES EACH OF THE
INVESTORS TO FILE ONE OR MORE FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS),
AMENDMENTS, FILINGS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR UNITED
STATES COPYRIGHT OFFICE (OR ANY SUCCESSOR OFFICE OR ANY SIMILAR OFFICE IN ANY
OTHER COUNTRY) OR OTHER DOCUMENTS FOR THE PURPOSE OF PERFECTING, CONFIRMING,
CONTINUING, ENFORCING OR PROTECTING THE SECURITY INTEREST GRANTED BY THE
COMPANY, WITHOUT THE COMPANY’S SIGNATURE APPEARING THEREON.  THE COMPANY AGREES
TO FURNISH TO EACH OF THE INVESTORS PROMPTLY UPON REQUEST ANY INFORMATION
NECESSARY FOR THE PURPOSE OF PERFECTING, CONFIRMING, CONTINUING, ENFORCING OR
PROTECTING THE SECURITY INTEREST GRANTED BY THE COMPANY.  THE COMPANY ALSO
RATIFIES ITS AUTHORIZATION FOR EACH OF THE INVESTORS TO FILE ANY INITIAL
FINANCING STATEMENTS OR AMENDMENTS THERETO FILED PRIOR TO THE DATE HEREOF.  IF
ANY RECEIVABLE BECOMES EVIDENCED BY A PROMISSORY NOTE OR ANY OTHER INSTRUMENT
FOR THE PAYMENT OF MONEY, THE COMPANY WILL IMMEDIATELY DELIVER SUCH INSTRUMENT
TO THE INVESTORS APPROPRIATELY ENDORSED.


 


(C)                                  THE COMPANY AGREES THAT PROMPTLY AFTER
EXECUTION OF THIS AGREEMENT, IT SHALL TAKE AT ITS SOLE COST AND EXPENSE ALL
STEPS NECESSARY TO PERFECT EACH OF THE INVESTOR’S SECURITY INTEREST (SUBJECT
ONLY TO PERMITTED LIENS) IN COLLATERAL HELD FOR SALE OR TRANSSHIPMENT IN ANY
JURISDICTION OUTSIDE OF THE UNITED STATES.


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.

 

The Company represents and warrants to the Investors as follows:

 


3.1.                              TITLE AND LIENS.  THE COLLATERAL: (A) IS OWNED
SOLELY BY THE COMPANY FREE AND CLEAR OF ALL LIENS EXCEPT (I) THOSE IN THE
INVESTORS’ FAVOR, AND (II) PERMITTED LIENS; AND (B) AS OF THE DATE HEREOF, IS
NOT SUBJECT TO ANY AGREEMENT PROHIBITING THE GRANTING OF A LIEN OR REQUIRING
NOTICE OF OR CONSENT TO THE GRANTING OF A LIEN.


 


3.2.                              VALIDITY OF SECURITY INTEREST.  THE SECURITY
INTEREST CONSTITUTES: (A) A LEGAL AND VALID LIEN IN ALL THE COLLATERAL; (B)
SUBJECT TO THE FILING OF THE FINANCING STATEMENTS DESCRIBED IN SECTION 2.1(B), A
PERFECTED FIRST PRIORITY LIEN IN ALL COLLATERAL IN WHICH A LIEN MAY BE PERFECTED
BY THE FILING OF A FINANCING STATEMENT UNDER UNITED STATES LAW; AND (C) A
PERFECTED FIRST PRIORITY LIEN IN ALL COLLATERAL IN WHICH A LIEN MAY BE PERFECTED
UPON THE RECEIPT AND RECORDING OF THIS

 

7

--------------------------------------------------------------------------------


 


AGREEMENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE, AS APPLICABLE, SUBJECT IN THE CASE OF CLAUSES (B) AND
(C), TO PERMITTED LIENS.


 


SECTION 4.  COVENANTS.

 


4.1.                              CHANGE OF NAME; LOCATION OF COLLATERAL;
RECORDS; PLACE OF BUSINESS.  THE COMPANY SHALL NOT MAKE ANY CHANGE: (A) IN ITS
NAME; (B) IN THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF
BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO
COLLATERAL OWNED BY IT OR ANY OFFICE FACILITY AT WHICH COLLATERAL OWNED BY IT IS
LOCATED (INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY) FROM
THE LOCATIONS SET FORTH ON SCHEDULE I ATTACHED HERETO; (C) IN ITS IDENTITY OR
TYPE OF ORGANIZATION OR CORPORATE STRUCTURE; (D) IN ITS FEDERAL TAXPAYER
IDENTIFICATION NUMBER OR STATE-ISSUED ORGANIZATIONAL IDENTIFICATION NUMBER; OR
(E) IN ITS JURISDICTION OF ORGANIZATION; UNLESS IN EACH SUCH CASE, (I) THE
COMPANY PROVIDES THE INVESTORS AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
SUCH CHANGE, AND (II) ALL FILINGS HAVE BEEN MADE UNDER THE UCC OR OTHERWISE
(INCLUDING WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE, AS APPLICABLE) THAT ARE REQUIRED IN ORDER FOR THE
INVESTORS TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL
AND PERFECTED FIRST PRIORITY LIEN IN ALL THE COLLATERAL, WHICH MAY BE PERFECTED
UNDER UNITED STATES LAW BY FILING OF A FINANCING STATEMENT OR ANY NOTICE OR
OTHER INSTRUMENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, SUBJECT TO PERMITTED LIENS, AND
(III) SUCH CHANGE IS NOT OTHERWISE PROHIBITED UNDER THE PURCHASE AGREEMENT.


 


4.2.                              RECORDS.  THE COMPANY SHALL KEEP AND MAINTAIN
AT ITS OWN COST AND EXPENSE, SATISFACTORY AND COMPLETE RECORDS OF THE COLLATERAL
INCLUDING, WITHOUT LIMITATION, A RECORD OF ANY AND ALL PAYMENTS RECEIVED AND ANY
AND ALL CREDITS GRANTED WITH RESPECT TO THE COLLATERAL AND ALL OTHER DEALINGS
WITH THE COLLATERAL.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
MAJORITY PURCHASERS MAY AT ANY TIME VERIFY THE COMPANY’S RECEIVABLES UTILIZING
AN AUDIT CONTROL COMPANY OR ANY OTHER AGENT DESIGNATED BY THE MAJORITY
PURCHASERS.  THE MAJORITY PURCHASERS OR THEIR DESIGNEE MAY, FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT, NOTIFY CUSTOMERS AT ANY TIME, AT THE MAJORITY
PURCHASERS’ REASONABLE DISCRETION, OF THE INVESTORS’ LIEN IN RECEIVABLES
(CONTRACTS, INSTRUMENTS, OR CHATTEL PAPER, AS THE CASE MAY BE), COLLECT THEM
DIRECTLY FROM THE CUSTOMERS OR PARTIES TO CONTRACTS, INSTRUMENTS AND CHATTEL
PAPER AND CHARGE THE COLLECTION COSTS AND EXPENSES TO THE COMPANY’S ACCOUNT;
PROVIDED, HOWEVER, UNLESS AND UNTIL THE MAJORITY PURCHASERS DO SO OR GIVE THE
COMPANY OTHER INSTRUCTIONS, THE COMPANY SHALL COLLECT ALL RECEIVABLES FOR THE
INVESTORS, RECEIVE ALL PAYMENTS THEREON FOR THE INVESTORS’ BENEFIT IN TRUST AS
INVESTORS’ TRUSTEE AND IMMEDIATELY DELIVER THEM TO THE INVESTORS IN THEIR
ORIGINAL FORM WITH ALL NECESSARY ENDORSEMENTS OR, AS DIRECTED BY THE MAJORITY
PURCHASERS, DEPOSIT SUCH PAYMENTS AS REASONABLY DIRECTED BY THE MAJORITY
PURCHASERS.  THE COMPANY SHALL PLACE NOTATIONS UPON THE COMPANY’S BOOKS OF
ACCOUNT AND ANY FINANCIAL STATEMENT PREPARED BY THE COMPANY TO DISCLOSE THE
INVESTORS’ LIEN IN THE COLLATERAL AND SHALL PROVIDE THE INVESTORS, AS REQUESTED
BY ANY OF THEM, SUCH SCHEDULES, DOCUMENTS AND/OR INFORMATION REGARDING THE
COLLATERAL AS AN INVESTOR MAY REQUIRE.


 


4.3.                              PROTECTION OF COLLATERAL AND SECURITY
INTEREST.  THE COMPANY SHALL, AT ITS OWN COST AND EXPENSE, TAKE ANY AND ALL
ACTIONS NECESSARY TO DEFEND THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL
PARTIES AND TO DEFEND THE LIEN OF THE INVESTORS IN THE COLLATERAL AND THE
PRIORITY THEREOF AGAINST ANY LIEN, EXCEPT PERMITTED LIENS.

 

8

--------------------------------------------------------------------------------


 


4.4.                              FURTHER ASSURANCES.


 


(A)                                  ANY TIME AND FROM TIME TO TIME, UPON THE
WRITTEN REQUEST OF AN INVESTOR AND AT THE SOLE EXPENSE OF THE COMPANY, THE
COMPANY SHALL PROMPTLY AND DULY EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS SUCH INVESTOR MAY
REASONABLY REQUEST TO PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND
THE RIGHTS AND REMEDIES CREATED HEREBY.


 

(b)                                 Without limiting the generality of the
foregoing, the Company hereby authorizes the Investors to supplement this
Agreement by supplementing Schedule II, III or IV hereto or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Patents or Trademarks.

 


4.5.                              INSPECTION AND EXAMINATION.  AT SUCH
REASONABLE TIMES AND INTERVALS ON REASONABLE ADVANCE NOTICE TO THE COMPANY, THE
MAJORITY PURCHASERS SHALL HAVE THE RIGHT TO: (A) VISIT AND INSPECT THE COMPANY’S
PROPERTIES AND THE COLLATERAL; AND (B) INSPECT, AUDIT AND MAKE EXTRACTS FROM THE
COMPANY’S RELEVANT BOOKS AND RECORDS RELATING TO THE COLLATERAL; PROVIDED THAT
SUCH INSPECTIONS SHALL NOT OCCUR MORE THAN ONCE PER CALENDAR YEAR UNLESS AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  THE COMPANY WILL
EXECUTE AND DELIVER TO THE INVESTORS ANY INSTRUMENT NECESSARY FOR THE INVESTORS
TO OBTAIN RECORDS FROM ANY SERVICE BUREAU MAINTAINING RECORDS FOR THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT DISCLOSE MATERIAL NONPUBLIC
INFORMATION OR PROVIDE ACCESS TO MATERIAL NONPUBLIC INFORMATION TO THE MAJORITY
PURCHASERS, UNLESS PRIOR TO DISCLOSING OR PROVIDING ACCESS TO SUCH INFORMATION
THE COMPANY IDENTIFIES SUCH INFORMATION AS BEING MATERIAL NONPUBLIC INFORMATION
AND PROVIDES THE MAJORITY PURCHASERS WITH THE OPPORTUNITY TO ACCEPT OR REFUSE TO
ACCEPT SUCH MATERIAL NONPUBLIC INFORMATION AND THE MAJORITY PURCHASERS ELECTING
TO RECEIVE SUCH MATERIAL NONPUBLIC INFORMATION SHALL ENTER INTO AN APPROPRIATE
CONFIDENTIALITY AGREEMENT WITH THE COMPANY WITH RESPECT THERETO.


 


4.6.                              LIENS.  THE COMPANY SHALL NOT ENCUMBER,
MORTGAGE, PLEDGE, ASSIGN OR GRANT ANY LIEN IN ANY COLLATERAL TO ANY PERSON OTHER
THAN THE INVESTORS, EXCEPT FOR PERMITTED LIENS.


 


4.7.                              USE AND DISPOSITION OF COLLATERAL.  THE
COMPANY SHALL: (A) NOT DISPOSE OF ANY OF THE COLLATERAL WHETHER BY SALE, LEASE
OR OTHERWISE EXCEPT FOR (I) THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS, (II) THE DISPOSITION OR TRANSFER OF OBSOLETE, EXCESS OR WORN-OUT
EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS, (III) THE SALE, TRANSFER,
ASSIGNMENT, DISSOLUTION OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF LARK IN STRICT ACCORDANCE WITH, AND ONLY TO THE EXTENT PERMITTED BY,
THE PURCHASE AGREEMENT, INCLUDING WITHOUT LIMITATION THE MANDATORY PREPAYMENT
PROVISIONS PERTAINING TO THE NOTES (IN OTHER WORDS, SO LONG AS THE NOTES ARE
BEING REPAID IN FULL IN CASH IN CONNECTION THEREWITH), (IV) ANY CASH ADVANCE OR
CAPITAL CONTRIBUTION TO THE PARENT; PROVIDED, THAT, THE INVESTORS HAVE A FIRST
PRIORITY, SECURITY INTEREST IN (X) ANY NOTE, INSTRUMENT OR SECURITY EVIDENCING
THE ADVANCE OR CAPITAL CONTRIBUTION TO THE PARENT AND (Y) EXCEPT AS OTHERWISE
PERMITTED UNDER SECTION 5.6(P) OF THE PURCHASE AGREEMENT, ANY CASH ADVANCE OR
CAPITAL CONTRIBUTION MADE TO THE PARENT, AND (V) ANY LICENSE OF ITS INTELLECTUAL
PROPERTY; PROVIDED, THAT, (X) THE COMPANY COMPLIES WITH THE MANDATORY PREPAYMENT
PROVISIONS OF THE NOTES TO THE EXTENT TRIGGERED BY THE EXECUTION OF, OR ENTERING
INTO, ANY SUCH LICENSE AND (Y) UNLESS THE NOTES ARE BEING REPAID IN FULL IN CASH
UPON EXECUTION OF, OR ENTERING INTO, SUCH

 

9

--------------------------------------------------------------------------------


 


LICENSE, THE INVESTORS SHALL HAVE A FIRST PRIORITY SECURITY INTEREST IN SUCH
LICENSE AND THE PROCEEDS THEREOF; AND (B) KEEP AND MAINTAIN THE EQUIPMENT IN
GOOD OPERATING CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL
NECESSARY REPAIRS AND REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING
EFFICIENCY SHALL AT ALL TIMES BE MAINTAINED AND PRESERVED.


 


4.8.                              RISK OF LOSS; INSURANCE.  THE COMPANY SHALL
BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT
TO THE COLLATERAL.  THE COMPANY SHALL KEEP THE COLLATERAL INSURED AS FOLLOWS:


 


(A)                                  CASUALTY INSURANCE.  MAINTAIN EXTENDED
COVERAGE CASUALTY INSURANCE WRITTEN IN THE NAME OF THE COMPANY IN THE BROADEST
“ALL RISKS” FORM AVAILABLE ON A FULL REPLACEMENT COST BASIS COVERING ALL
COLLATERAL.  SUCH INSURANCE SHALL BE IN AMOUNTS AND WITH DEDUCTIBLE AMOUNTS THAT
ARE CUSTOMARY FOR COMPANIES IN THE SAME INDUSTRY AS THE COMPANY IN THE SAME
GEOGRAPHIC MARKET AS THE COMPANY, BUT IN NO EVENT SHALL THE COVERAGE BE LESS
THAN THE FULL INSURABLE VALUE OF THE COVERED COLLATERAL.


 


(B)                                 LIABILITY INSURANCE.  MAINTAIN COMMERCIAL
GENERAL LIABILITY INSURANCE IN THE NAME OF EACH OF THE INVESTORS, INCLUDING A
CONTRACTUAL LIABILITY ENDORSEMENT AND A COMPLETED OPERATIONS AND PERSONAL INJURY
COVERAGE, WITH A COMBINED SINGLE LIMIT FOR ANY ONE OCCURRENCE OF AT LEAST
$3,000,000.


 


(C)                                  POLICY TERMS.  ALL POLICIES SHALL MEET THE
FOLLOWING REQUIREMENTS:


 

(I)                                     OVERALL BLANKET OR EXCESS COVERAGE
POLICIES MAY BE SUPPLIED PROVIDED, HOWEVER, THAT ALL INSURANCE SHALL BE IN
AMOUNTS SUFFICIENT TO PREVENT ANY INSURED FROM BEING A CO-INSURER AND THAT THE
AMOUNT OF THE CASUALTY INSURANCE COVERAGE ATTRIBUTABLE TO THE COLLATERAL IS
CLEARLY SET FORTH; AND

 

(II)                                  ALL POLICIES SHALL (A) NAME EACH OF THE
INVESTORS “AND ITS SUCCESSORS AND ASSIGNS AS THEIR INTERESTS MAY APPEAR” AS
“ADDITIONAL INSURED” AND “LOSS PAYEE” ON ALL CASUALTY INSURANCE AND AS
“ADDITIONAL INSURED” AS TO ALL OTHER INSURANCE, AND (B) CONTAIN A PROVISION
STATING THAT SUCH POLICY “SHALL NOT BE CANCELED OR MODIFIED EXCEPT AFTER TEN
(10) DAYS PRIOR WRITTEN NOTICE DELIVERED TO EACH OF THE INVESTORS AT ITS ADDRESS
FOR NOTICES HEREIN OR AS SUBSEQUENTLY DIRECTED IN WRITING BY THE INVESTORS”; AND

 

(III)                               ALL POLICIES SHALL BE IN A FORM REASONABLY
ACCEPTABLE TO THE INVESTORS AND SHALL BE ISSUED BY FINANCIALLY SOUND INSURERS
DULY LICENSED AND AUTHORIZED TO CONDUCT THAT TYPE OF INSURANCE BUSINESS IN EACH
STATE WHERE THE COLLATERAL IS LOCATED; AND

 

(IV)                              ALL POLICIES OF INSURANCE AND ENDORSEMENTS
THEREOF, TOGETHER WITH A PAID RECEIPT, SHALL BE DEPOSITED WITH THE INVESTORS
PRIOR TO THE DATE HEREOF.  UPON REQUEST, PRIOR TO THE EXPIRATION OF ANY SUCH
POLICIES, THE COMPANY SHALL FURNISH PAID RECEIPTS AND OTHER EVIDENCE
SATISFACTORY TO THE INVESTORS THAT ALL SUCH POLICIES HAVE BEEN RENEWED OR
REPLACED.

 


(D)                                 INSURANCE PROCEEDS.  UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COMPANY SHALL RECEIVE
DIRECTLY ALL AWARDS AND PROCEEDS WITH RESPECT TO ANY LOSS.  AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE INVESTORS SHALL HAVE THE
EXCLUSIVE AUTHORITY TO DO EACH OF THE FOLLOWING IN ITS REASONABLE

 

10

--------------------------------------------------------------------------------


 


DISCRETION:


 

(I)                                     RECEIVE DIRECTLY ALL AWARDS AND
PROCEEDS;

 

(II)                                  SETTLE OR COMPROMISE ALL CLAIMS RELATING
TO ALL AWARDS AND PROCEEDS; AND

 

(III)                               DETERMINE WHETHER TO APPLY ANY AWARDS AND
PROCEEDS TO REDUCE THE NOTES OR ANY OTHER OBLIGATIONS.

 


(E)                                  FURTHER ACTIONS.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, EACH OF THE INVESTORS SHALL HAVE THE AUTHORITY ON BEHALF OF
THE COMPANY TO EXECUTE AND DELIVER ANY SUCH INSTRUMENTS, AGREEMENTS AND
DOCUMENTS AS MAY BE NECESSARY TO EFFECT THE PROVISIONS OF THIS SECTION 4.8.  ANY
DEFICIENCY REMAINING IN THE AMOUNTS OWING BY THE COMPANY TO THE INVESTORS AFTER
APPLICATION OF ANY AWARDS AND PROCEEDS SHALL BE PAID BY THE COMPANY TO THE
INVESTORS, ON DEMAND, AND SHALL BE DEEMED OBLIGATIONS AND ADDITIONAL PRINCIPAL
UNDER THE NOTE BEARING INTEREST AT THE RATE SPECIFIED THEREIN UNTIL PAID IN FULL
IN CASH.


 


4.9.                              COVENANTS REGARDING PATENT, TRADEMARK AND
COPYRIGHT COLLATERAL.


 


(A)                                  SUBJECT TO ITS REASONABLE JUDGMENT, THE
COMPANY AGREES THAT IT WILL NOT DO ANY ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY
PATENT WOULD REASONABLY BE LIKELY TO BECOME INVALIDATED OR DEDICATED TO THE
PUBLIC, AND AGREES THAT IT SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY A
PATENT WITH THE RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH
AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.


 


(B)                                 SUBJECT TO ITS REASONABLE JUDGMENT, THE
COMPANY WILL, FOR EACH TRADEMARK, (I) MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE
FROM ANY CLAIM OF ABANDONMENT OR INVALIDITY FOR NON-USE, (II) MAINTAIN THE
QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK, (III) DISPLAY
SUCH TRADEMARK WITH NOTICE OF FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT
NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER
APPLICABLE LAW, AND (IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH
TRADEMARK IN VIOLATION OF ANY THIRD PARTY RIGHTS UNLESS IT WOULD BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY (AS DEFINED IN THE
PURCHASE AGREEMENT).


 


(C)                                  SUBJECT TO ITS REASONABLE JUDGMENT, THE
COMPANY WILL, FOR EACH WORK COVERED BY A COPYRIGHT, CONTINUE TO PUBLISH,
REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT
NOTICE AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS
UNDER APPLICABLE COPYRIGHT LAWS.


 


(D)                                 THE COMPANY SHALL NOTIFY THE INVESTORS
PROMPTLY IF IT KNOWS OR HAS REASON TO KNOW THAT ANY PATENT, TRADEMARK OR
COPYRIGHT MAY BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY
ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR SIMILAR OFFICE
OF ANY COUNTRY) REGARDING THE COMPANY’S OWNERSHIP OF ANY PATENT, TRADEMARK OR
COPYRIGHT, ITS RIGHT TO REGISTER

 

11

--------------------------------------------------------------------------------


 


THE SAME, OR TO KEEP AND MAINTAIN THE SAME IF, IN ANY CASE, SUCH EVENT WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(E)                                  IN NO EVENT SHALL THE COMPANY FILE AN
APPLICATION FOR ANY COPYRIGHT (OR FOR THE REGISTRATION OF ANY COPYRIGHT) WITH
THE UNITED STATES COPYRIGHT OFFICE (OR ANY SUCCESSOR THEREOF), UNLESS IT
PROMPTLY INFORMS THE INVESTORS, AND, UPON REQUEST OF AN INVESTOR, EXECUTES AND
DELIVERS ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE
INVESTOR MAY REQUEST TO EVIDENCE THE INVESTOR’S SECURITY INTEREST IN SUCH
COPYRIGHT, AND THE COMPANY HEREBY APPOINTS EACH OF THE INVESTORS AS ITS
ATTORNEY-IN-FACT TO EXECUTE AND FILE SUCH WRITINGS FOR THE FOREGOING PURPOSES,
ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE.  IN THE EVENT THAT THE COMPANY SHALL
FILE AN APPLICATION FOR ANY PATENT OR TRADEMARK (OR FOR THE REGISTRATION OF ANY
PATENT OR TRADEMARK) WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
COMPANY SHALL PROMPTLY NOTIFY THE INVESTORS OF SUCH FILING.


 


(F)                                    SUBJECT TO ITS REASONABLE JUDGMENT, THE
COMPANY WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT WITH THE PRACTICE IN
ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED
STATES COPYRIGHT OFFICE (OR ANY SUCCESSOR THEREOF) TO MAINTAIN AND PURSUE EACH
APPLICATION RELATING TO THE UNITED STATES PATENTS, TRADEMARKS AND/OR COPYRIGHTS
(AND TO OBTAIN THE RELEVANT GRANT OR REGISTRATION) AND TO MAINTAIN EACH ISSUED
UNITED STATES PATENT AND EACH UNITED STATES REGISTRATION OF THE TRADEMARKS AND
COPYRIGHTS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF
USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE FEES, AND, IF
CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE AND
CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(G)                                 SUBJECT TO ITS REASONABLE JUDGMENT, IN THE
EVENT THAT THE COMPANY HAS REASON TO BELIEVE THAT ANY COLLATERAL CONSISTING OF A
PATENT, TRADEMARK OR COPYRIGHT HAS BEEN OR IS ABOUT TO BE INFRINGED,
MISAPPROPRIATED, OR DILUTED BY A THIRD PARTY, WHICH WOULD BE REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, THE COMPANY PROMPTLY SHALL
NOTIFY THE INVESTORS AND SHALL PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION
OR DILUTION, AND TAKE SUCH OTHER ACTIONS AS ARE APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH COLLATERAL.


 


4.10.                        OTHER ACTIONS.  IN ORDER TO FURTHER INSURE THE
ATTACHMENT, PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE INVESTORS TO
ENFORCE, THE SECURITY INTEREST, THE COMPANY AGREES, IN EACH CASE AT THE
COMPANY’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING COLLATERAL:


 


(A)                                  DEPOSIT ACCOUNTS.  FOR EACH DEPOSIT ACCOUNT
THAT THE COMPANY AT ANY TIME OPENS OR MAINTAINS AND THAT IS INCLUDED IN THE
COLLATERAL, THE COMPANY SHALL, AT AN INVESTOR’S REQUEST AND OPTION, PURSUANT TO
AN AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INVESTORS,
EITHER: (I) CAUSE THE DEPOSITARY BANK TO AGREE TO COMPLY AT ANY TIME WITH
INSTRUCTIONS FROM THE INVESTORS TO SUCH DEPOSITARY BANK DIRECTING THE
DISPOSITION OF FUNDS FROM TIME TO TIME CREDITED TO SUCH DEPOSIT ACCOUNT, WITHOUT
FURTHER CONSENT OF THE COMPANY; OR (II) ARRANGE FOR THE INVESTORS TO BECOME THE
CUSTOMER OF THE DEPOSITARY BANK WITH RESPECT TO THE DEPOSIT ACCOUNT, WITH THE
COMPANY BEING PERMITTED, ONLY WITH THE CONSENT OF THE INVESTORS, TO EXERCISE
RIGHTS TO WITHDRAW FUNDS FROM SUCH DEPOSIT ACCOUNT.  EACH OF THE INVESTORS
AGREES WITH THE COMPANY THAT IT SHALL NOT GIVE ANY SUCH INSTRUCTIONS OR WITHHOLD
ANY WITHDRAWAL RIGHTS FROM

 

12

--------------------------------------------------------------------------------


 


THE COMPANY, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR,
AFTER GIVING EFFECT TO ANY WITHDRAWAL WOULD OCCUR.  THE PROVISIONS OF THIS
SECTION 4.10(A) SHALL NOT APPLY TO ANY DEPOSIT ACCOUNT: (I) FOR WHICH THE
COMPANY, THE DEPOSITARY BANK AND AN INVESTOR HAVE ENTERED INTO A CASH COLLATERAL
AGREEMENT SPECIFICALLY NEGOTIATED AMONG THE COMPANY, THE DEPOSITARY BANK AND AN
INVESTOR FOR THE SPECIFIC PURPOSE SET FORTH THEREIN; OR (II) AS PROVIDED IN
SECTION 5.6(P) OF THE PURCHASE AGREEMENT.


 


(B)                                 INVESTMENT PROPERTY.  IF THE COMPANY SHALL
AT ANY TIME HOLD OR ACQUIRE ANY CERTIFICATED SECURITIES (INCLUDING WITHOUT
LIMITATION ANY SECURITIES RECEIVED AS CONSIDERATION FOR SALES OF ASSETS
PERMITTED BY SECTION 5.6(H) OF THE PURCHASE AGREEMENT), THE COMPANY SHALL
FORTHWITH ENDORSE, ASSIGN AND DELIVER THE SAME TO THE LENDERS, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE
INVESTORS MAY FROM TIME TO TIME SPECIFY.  IF ANY SECURITIES NOW OR HEREAFTER
ACQUIRED BY THE COMPANY ARE UNCERTIFICATED AND ARE ISSUED TO THE COMPANY OR ITS
NOMINEE DIRECTLY BY THE ISSUER THEREOF, THE COMPANY SHALL IMMEDIATELY NOTIFY THE
INVESTORS THEREOF AND, AT THE INVESTORS’ REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE INVESTORS, EITHER: (I) CAUSE
THE ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM THE INVESTORS AS TO SUCH
SECURITIES, WITHOUT FURTHER CONSENT OF THE COMPANY OR SUCH NOMINEE; OR (II)
ARRANGE FOR THE INVESTORS TO BECOME THE REGISTERED OWNER OF THE SECURITIES.  IF
ANY SECURITIES, WHETHER CERTIFICATED OR UNCERTIFICATED, OR OTHER INVESTMENT
PROPERTY NOW OR HEREAFTER ACQUIRED BY THE COMPANY ARE HELD BY THE COMPANY OR ITS
NOMINEES THROUGH A SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, THE
COMPANY SHALL IMMEDIATELY NOTIFY THE INVESTORS THEREOF AND, AT THE INVESTORS’
REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE INVESTORS, EITHER: (I) CAUSE SUCH SECURITIES INTERMEDIARY OR
(AS THE CASE MAY BE) COMMODITY INTERMEDIARY TO AGREE TO COMPLY WITH ENTITLEMENT
ORDERS OR OTHER INSTRUCTIONS FROM THE INVESTORS TO SUCH SECURITIES INTERMEDIARY
AS TO SUCH SECURITIES OR OTHER INVESTMENT PROPERTY, OR (AS THE CASE MAY BE) TO
APPLY ANY VALUE DISTRIBUTED ON ACCOUNT OF ANY COMMODITY CONTRACT AS DIRECTED BY
THE INVESTORS TO SUCH COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT FURTHER
CONSENT OF THE COMPANY OR SUCH NOMINEE; OR (II) IN THE CASE OF FINANCIAL ASSETS
OR OTHER INVESTMENT PROPERTY HELD THROUGH A SECURITIES INTERMEDIARY, ARRANGE FOR
THE INVESTORS TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH INVESTMENT
PROPERTY, WITH THE COMPANY BEING PERMITTED, ONLY WITH THE CONSENT OF THE
INVESTORS, TO EXERCISE RIGHTS TO WITHDRAW OR OTHERWISE DEAL WITH SUCH INVESTMENT
PROPERTY.  EACH OF THE INVESTORS AGREES WITH THE COMPANY THAT IT SHALL NOT GIVE
ANY SUCH ENTITLEMENT ORDERS, INSTRUCTIONS OR DIRECTIONS TO ANY SUCH ISSUER,
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, AND SHALL NOT WITHHOLD ITS
CONSENT TO THE EXERCISE OF ANY WITHDRAWAL OR DEALING RIGHTS BY THE COMPANY,
UNLESS AN EVENT OF DEFAULT HAS OCCURRED, OR, AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT AND WITHDRAWAL RIGHTS WOULD OCCUR.  THE PROVISIONS OF THIS
SECTION 4.10(B) SHALL NOT APPLY TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES
ACCOUNT FOR WHICH AN INVESTOR IS THE SECURITIES INTERMEDIARY.


 


(C)                                  LETTER OF CREDIT RIGHTS.  IF THE COMPANY IS
AT ANY TIME A BENEFICIARY UNDER A LETTER OF CREDIT (OTHER THAN ANY LETTER CREDIT
CONSTITUTING A SUPPORTING OBLIGATION) NOW OR HEREAFTER ISSUED IN FAVOR OF THE
COMPANY, THE COMPANY SHALL PROMPTLY NOTIFY THE INVESTORS THEREOF AND, AT THE
REQUEST AND OPTION OF THE INVESTORS, THE COMPANY SHALL, PURSUANT TO AN AGREEMENT
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INVESTORS, EITHER (I)
ARRANGE FOR THE ISSUER AND ANY CONFIRMER TO SUCH LETTER OF CREDIT TO CONSENT TO
AN ASSIGNMENT TO THE INVESTORS OF THE PROCEEDS OF ANY DRAWING UNDER THE LETTER
OF CREDIT OR (II) ARRANGE FOR THE INVESTORS TO BECOME THE TRANSFEREE BENEFICIARY
OF THE LETTER OF CREDIT, WITH THE INVESTORS AGREEING, IN EACH

 

13

--------------------------------------------------------------------------------


 


CASE, THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE
APPLIED TO SATISFY THE OBLIGATIONS.


 


(D)                                 COMMERCIAL TORT CLAIMS.  IF THE COMPANY
SHALL AT ANY TIME HOLD OR ACQUIRE A MATERIAL COMMERCIAL TORT CLAIM, THE COMPANY
SHALL IMMEDIATELY NOTIFY THE INVESTORS IN A WRITING SIGNED BY THE COMPANY OF THE
BRIEF DETAILS THEREOF AND UPON REQUEST OF THE INVESTORS GRANT TO THE INVESTORS
IN WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE
TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INVESTORS.


 


4.11.                        INFORMATION.  THE COMPANY SHALL INFORM THE
INVESTORS IN WRITING WITHIN FIFTEEN (15) DAYS, IN THE CASE OF CLAUSES (A), (B)
AND (E) OF THIS SECTION 4.11, OR WITHIN THIRTY (30) DAYS, IN THE CASE OF CLAUSES
(C), (D) AND (F) OF THIS SECTION 4.11, OF BECOMING AWARE OF:: (A) THE
COMMENCEMENT OF ALL MATERIAL PROCEEDINGS AND, TO THE COMPANY’S KNOWLEDGE,
INVESTIGATIONS BY OR BEFORE AND/OR THE RECEIPT OF ANY NOTICES FROM, ANY
GOVERNMENTAL AUTHORITY OR NONGOVERNMENTAL BODY AND ALL ACTIONS AND PROCEEDINGS
IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY WAY CONCERNING ANY OF
THE COLLATERAL, IN ANY CASE THAT WOULD REASONABLY BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT; (B) ANY EVENT OF DEFAULT OR DEFAULT; (C) ANY CHANGE IN THE
LOCATION OF THE COMPANY’S EXECUTIVE OFFICES; (D) ANY CHANGE IN THE LOCATION OF A
MATERIAL PORTION OF THE COMPANY’S INVENTORY OR EQUIPMENT FROM THE LOCATIONS
LISTED ON SCHEDULE I ATTACHED HERETO, (E) ANY ADDITIONAL PATENTS, COPYRIGHTS, OR
TRADEMARKS NOT LISTED ON SCHEDULE II, III, OR IV; AND (F) ANY ADDITIONAL
TRADENAMES, CORPORATE NAMES OR COMPANY NAMES NOT PROVIDED TO THE INVESTORS.


 


SECTION 5.  POWER OF ATTORNEY.


 

The Company hereby irrevocably appoints one representative designated by the
Majority Purchasers (which such designated Person the Majority Purchasers may
change upon written notice to the Company) as the Company’s attorney-in-fact,
with full power and authority in place and stead of the Company and in the name
of the Company or in the name of any Investor to, after the occurrence of an
Event of Default:  (a) endorse the Company’s name on any checks, notes,
acceptances, money orders, drafts or other forms of payment or security that may
come into an Investor’s possession; (b) sign the Company’s name on any invoice
or bill of lading relating to any Receivables, drafts against customers,
schedules and assignments of Receivables, notices of assignment, financing
statements and other public records, verifications of account and notices to or
from Customers; (c) verify the validity, amount or any other matter relating to
any Receivable by mail, telephone, telegraph or otherwise with Customers; (d)
execute customs declarations and such other documents as may be required to
clear Inventory through United States Customs; (e) do all things necessary to
carry out this Agreement; (f) continue any insurance existing pursuant to the
terms of this Agreement and pay all or any part of the premium therefor and the
cost thereof, and any such payment shall be added to the Obligations and bear
interest at the rate then in effect under the Notes; and (g) notify the post
office authorities to change the address for delivery of the Company’s mail to
an address designated by the Majority Purchasers, and to receive, open and
dispose of all mail addressed to the Company.  The Company hereby ratifies and
approves all acts of the said attorney.  The powers conferred on the Investors
hereunder are solely to protect its interests in the Collateral and shall not
impose

 

14

--------------------------------------------------------------------------------


 

any duty upon it to exercise any such powers.  Neither the Investors nor the
said attorney will be liable for any acts or omissions or for any error of
judgment or mistake of fact or law absent gross negligence or intentional
misconduct.  This power, being coupled with an interest, is irrevocable so long
as any Receivable which is assigned to an Investor or in which an Investor has a
Security Interest remains unpaid and until the Obligations have been fully
satisfied.

 


SECTION 6.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES.


 


6.1.                              EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE
OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)                                  THE OCCURRENCE OF A DEFAULT (WHICH
CONTINUES FOR A PERIOD OF TEN (10) DAYS) OR AN EVENT OF DEFAULT UNDER THIS
AGREEMENT, THE PURCHASE AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION DOCUMENT;
OR


 


(B)                                 THE SECURITY INTEREST FOR ANY REASON CEASES
TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING A FIRST PRIORITY SECURITY
INTEREST, SUBJECT TO PERMITTED LIENS.


 


6.2.                              RIGHTS AND REMEDIES.  UPON THE OCCURRENCE OF
ANY EVENT OF DEFAULT, THE MAJORITY PURCHASERS SHALL HAVE THE RIGHT TO DEMAND
REPAYMENT IN FULL OF ALL OBLIGATIONS, WHETHER OR NOT OTHERWISE DUE (IN SUCH CASE
THE INVESTORS MAY DEPOSIT ANY AND ALL SUCH AMOUNTS REALIZED IN A CASH COLLATERAL
DEPOSIT ACCOUNT TO BE MAINTAINED AS SECURITY FOR THE OBLIGATIONS).  THE
INVESTORS AGREE THAT NO NOTICE OF EXCLUSIVE CONTROL, ORDER OR SIMILAR NOTICE OF
CONTROL WILL BE GIVEN UNDER ANY CONTROL AGREEMENT UNLESS THE MAJORITY PURCHASERS
SO INSTRUCT ANY INVESTOR ENTITLED TO ACT UNDER ANY SUCH CONTROL AGREEMENT. 
UNTIL ALL OBLIGATIONS HAVE BEEN FULLY AND SATISFIED, THE INVESTORS SHALL RETAIN
THE SECURITY INTEREST.  THE INVESTORS SHALL HAVE, IN ADDITION TO ALL OTHER
RIGHTS PROVIDED HEREIN, THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE
UCC, AND UNDER OTHER APPLICABLE LAW, ALL OTHER LEGAL AND EQUITABLE RIGHTS TO
WHICH THE INVESTORS MAY BE ENTITLED, INCLUDING WITHOUT LIMITATION, THE RIGHT TO
TAKE IMMEDIATE POSSESSION OF THE COLLATERAL, TO REQUIRE THE COMPANY TO ASSEMBLE
THE COLLATERAL, AT THE COMPANY’S EXPENSE, AND TO MAKE IT AVAILABLE TO THE
INVESTORS AT A PLACE DESIGNATED BY THE INVESTORS WHICH IS REASONABLY CONVENIENT
TO BOTH PARTIES AND, SUBJECT TO THE RIGHTS OF THIRD PARTIES, TO ENTER ANY OF THE
PREMISES OF THE COMPANY OR WHEREVER THE COLLATERAL SHALL BE LOCATED, WITH OR
WITHOUT FORCE OR PROCESS OF LAW, AND TO KEEP AND STORE THE SAME AT ANY SUCH
PREMISES UNTIL SOLD (AND IN THE CASE OF ANY OF THE PREMISES OR ANY OTHER
PROPERTY OF THE COMPANY, THE COMPANY AGREES NOT TO CHARGE THE INVESTORS FOR
STORAGE THEREOF).  FURTHER, THE INVESTORS MAY, AT ANY TIME OR TIMES AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, SELL AND DELIVER ALL COLLATERAL HELD BY OR
FOR THE INVESTORS IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE FOR CASH,
UPON CREDIT OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS THE INVESTORS,
IN THEIR REASONABLE DISCRETION, DEEM ADVISABLE OR THE INVESTORS MAY OTHERWISE
RECOVER UPON THE COLLATERAL IN ANY COMMERCIALLY REASONABLE MANNER AS THE
INVESTORS, IN THEIR REASONABLE DISCRETION, DEEMS ADVISABLE.  EXCEPT AS TO THAT
PART OF THE COLLATERAL WHICH IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN
NATURE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET, THE REQUIREMENT
OF REASONABLE NOTICE SHALL BE MET IF SUCH NOTICE IS MAILED POSTAGE PREPAID TO
THE COMPANY AT THE COMPANY’S ADDRESS AS SHOWN IN THE INVESTORS’ RECORDS, AT
LEAST TEN (10) DAYS BEFORE THE TIME OF THE EVENT OF WHICH NOTICE IS BEING
GIVEN.  THE INVESTORS MAY BE THE PURCHASER AT ANY SALE, IF IT IS PUBLIC.  UNTIL
THE INVESTORS ARE ABLE TO EFFECT A SALE, LEASE, OR OTHER DISPOSITION OF
COLLATERAL, THE INVESTORS SHALL HAVE THE RIGHT TO USE OR OPERATE COLLATERAL, OR

 

15

--------------------------------------------------------------------------------


 


ANY PART THEREOF, TO THE EXTENT REASONABLY APPROPRIATE FOR THE PURPOSE OF
PRESERVING COLLATERAL OR ITS VALUE OR FOR ANY OTHER PURPOSE DEEMED APPROPRIATE
BY THE INVESTORS.  THE INVESTORS SHALL HAVE NO OBLIGATION TO THE COMPANY TO
MAINTAIN OR PRESERVE THE RIGHTS OF THE COMPANY AS AGAINST THIRD PARTIES WITH
RESPECT TO COLLATERAL WHILE COLLATERAL IS IN THE POSSESSION OF THE INVESTORS. 
EACH OF THE INVESTORS MAY, IF IT SO ELECTS, SEEK THE APPOINTMENT OF A RECEIVER
OR KEEPER TO TAKE POSSESSION OF COLLATERAL AND TO ENFORCE ANY OF THE INVESTORS’
REMEDIES WITH RESPECT TO SUCH APPOINTMENT WITHOUT PRIOR NOTICE OR HEARING.  IN
CONNECTION WITH THE EXERCISE OF THE FOREGOING REMEDIES, THE INVESTORS ARE
GRANTED PERMISSION TO USE: (A) ALL OF THE COMPANY’S INTELLECTUAL PROPERTY WHICH
ARE USED IN CONNECTION WITH INVENTORY FOR THE PURPOSE OF DISPOSING OF SUCH
INVENTORY; AND (B) ANY EQUIPMENT FOR THE PURPOSE OF COMPLETING THE MANUFACTURE
OF UNFINISHED GOODS AND HAVE ACCESS TO THE PREMISES FOR THE SAME PURPOSE.  THE
PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL COSTS AND EXPENSES OF SALE,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED BY ONE (1) COUNSEL TO
THE INVESTORS, AND SECOND TO THE PAYMENT (IN WHATEVER ORDER THE INVESTORS ELECT)
OF ALL OBLIGATIONS.  THE INVESTORS WILL RETURN ANY EXCESS TO THE COMPANY AND THE
COMPANY SHALL REMAIN LIABLE TO THE INVESTORS FOR ANY DEFICIENCY.


 


6.3.                              GRANT OF LICENSE TO USE INTELLECTUAL
PROPERTY.  FOR THE PURPOSE OF ENABLING THE INVESTORS TO EXERCISE RIGHTS AND
REMEDIES UNDER THIS ARTICLE AT SUCH TIME AS THE INVESTORS SHALL BE LAWFULLY
ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, THE COMPANY HEREBY GRANTS TO THE
INVESTORS AN IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO THE COMPANY) TO USE, LICENSE OR SUBLICENSE ANY
OF THE COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER
ACQUIRED BY THE COMPANY, AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN
SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS
MAY BE RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF.  THE USE OF SUCH LICENSE BY THE INVESTORS SHALL
BE EXERCISED, AT THE OPTION OF THE INVESTORS, UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT; PROVIDED THAT ANY LICENSE, SUBLICENSE OR
OTHER TRANSACTION ENTERED INTO BY THE INVESTORS IN ACCORDANCE HEREWITH SHALL BE
BINDING UPON THE COMPANY NOTWITHSTANDING ANY SUBSEQUENT CURE OF AN EVENT OF
DEFAULT.


 


SECTION 7.  MISCELLANEOUS.


 


7.1.                              NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE OR
DELAY BY THE INVESTORS IN EXERCISING ANY RIGHT, POWER OR REMEDY UNDER THIS
AGREEMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY UNDER THIS
AGREEMENT.  THE REMEDIES PROVIDED IN THIS AGREEMENT ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


7.2.                              WAIVERS.  THE COMPANY WAIVES PRESENTMENT AND
PROTEST OF ANY INSTRUMENT AND NOTICE THEREOF, NOTICE OF DEFAULT AND ALL OTHER
NOTICES TO WHICH THE COMPANY MIGHT OTHERWISE BE ENTITLED (OTHER THAN SUCH
NOTICES REQUIRED BY THE PURCHASE AGREEMENT).


 


7.3.                              SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE
INVESTORS HEREUNDER, THE SECURITY INTEREST AND ALL THE OBLIGATIONS SHALL BE
ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF: (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THE PURCHASE AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, ANY
AGREEMENT WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY OTHER AGREEMENT OR

 

16

--------------------------------------------------------------------------------


 


INSTRUMENT RELATING TO ANY OF THE FOREGOING; (B) ANY CHANGE IN THE TIME, MANNER
OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS,
OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE
PURCHASE AGREEMENT, THE NOTES, ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT; (C) ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN
ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER
OR DEPARTURE FROM ANY GUARANTEE SECURING OR GUARANTEEING ALL OR ANY OF THE
OBLIGATIONS; OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY IN RESPECT OF THE
OBLIGATIONS.


 


7.4.                              AMENDMENTS, ETC.  NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY
DEPARTURE BY THE COMPANY THEREFROM OR ANY RELEASE OF A LIEN SHALL BE EFFECTIVE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY AND THE MAJORITY
PURCHASERS, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.  NO NOTICE TO OR
DEMAND ON THE COMPANY IN ANY CASE SHALL ENTITLE THE COMPANY TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


7.5.                              NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ANY NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN IN ACCORDANCE
WITH THE TERMS OF THE PURCHASE AGREEMENT.


 


7.6.                              COLLATERAL.  THIS AGREEMENT DOES NOT
CONTEMPLATE A SALE OF ACCOUNTS, CONTRACT RIGHTS OR CHATTEL PAPER, AND, AS
PROVIDED BY LAW, THE COMPANY IS ENTITLED TO ANY SURPLUS AND SHALL REMAIN LIABLE
FOR ANY DEFICIENCY.  THE INVESTORS’ DUTY OF CARE WITH RESPECT TO COLLATERAL IN
THEIR POSSESSION (AS IMPOSED BY LAW) SHALL BE DEEMED FULFILLED IF IT EXERCISES
REASONABLE CARE IN PHYSICALLY KEEPING SUCH COLLATERAL, OR IN THE CASE OF
COLLATERAL IN THE CUSTODY OR POSSESSION OF A BAILEE OR OTHER THIRD PERSON,
EXERCISES REASONABLE CARE IN THE SELECTION OF THE BAILEE OR OTHER THIRD PERSON,
AND THE INVESTORS NEED NOT OTHERWISE PRESERVE, PROTECT, INSURE OR CARE FOR ANY
COLLATERAL.  THE INVESTORS SHALL NOT BE OBLIGATED TO PRESERVE ANY RIGHTS THE
COMPANY MAY HAVE AGAINST PRIOR PARTIES, TO REALIZE ON THE COLLATERAL AT ALL OR
IN ANY PARTICULAR MANNER OR ORDER OR TO APPLY ANY CASH PROCEEDS OF THE
COLLATERAL IN ANY PARTICULAR ORDER OF APPLICATION.


 


7.7.                              COSTS AND EXPENSES; INDEMNIFICATION.


 


(A)                                  THE COMPANY SHALL PAY ALL OF THE INVESTORS’
REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES INCLUDING, WITHOUT
LIMITATION, REASONABLE AND DOCUMENTED FEES AND DISBURSEMENTS OF ONE (1) COUNSEL
TO THE INVESTORS AND APPRAISERS, IN CONNECTION WITH THE PROSECUTION OR DEFENSE
OF ANY ACTION, CONTEST, DISPUTE, SUIT OR PROCEEDING CONCERNING ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT.  THE COMPANY
SHALL ALSO PAY ALL OF THE INVESTORS’ REASONABLE AND DOCUMENTED OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE AND DOCUMENTED
FEES AND DISBURSEMENTS OF ONE (1) COUNSEL TO THE INVESTORS IN CONNECTION WITH:
(I) THE PREPARATION, EXECUTION AND/OR DELIVERY OF ANY WAIVER, AMENDMENT OR
CONSENT PROPOSED BY, OR AT THE REQUEST OF, THE COMPANY OR THE PARENT OR EXECUTED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHETHER OR
NOT IT BECOMES EFFECTIVE; (II) THE INVESTORS’ OBTAINING PERFORMANCE OF THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE
ENFORCEMENT OR DEFENSE OF THE SECURITY INTEREST, ASSIGNMENTS OF RIGHTS AND LIENS
HEREUNDER AS VALID PERFECTED SECURITY INTERESTS;

 

17

--------------------------------------------------------------------------------


 


AND(III) SUBJECT TO THE TERMS HEREOF, ANY ATTEMPT TO INSPECT, VERIFY, PROTECT,
COLLECT, SELL, LIQUIDATE OR OTHERWISE DISPOSE OF ANY COLLATERAL.


 


(B)                                 ANY SUCH AMOUNTS PAYABLE AS PROVIDED
HEREUNDER SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY.  THE PROVISIONS OF
THIS SECTION 7.7 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY INVESTIGATION MADE BY
OR ON BEHALF OF THE INVESTORS.  ALL AMOUNTS DUE UNDER THIS SECTION 7.7 SHALL BE
PAYABLE ON WRITTEN DEMAND THEREFOR.


 


7.8.                              COUNTERPARTS; FAXES.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS
AGREEMENT MAY ALSO BE EXECUTED VIA FACSIMILE, WHICH SHALL BE DEEMED AN ORIGINAL.


 


7.9.                              BINDING EFFECT; ASSIGNMENT; COMPLETE
AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
COMPANY AND THE INVESTORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT
THAT THE COMPANY SHALL NOT HAVE THE RIGHT TO ASSIGN THIS AGREEMENT OR ANY OF
THEIR RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER; UNLESS SIMULTANEOUSLY
THEREWITH, THE NOTES, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON AND
ALL OTHER OBLIGATIONS THEN DUE AND OWING HEREUNDER, ARE REPAID IN CASH IN FULL. 
EACH OF THE INVESTORS MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT, EXCEPT THAT AN
INVESTOR SHALL NOT ASSIGN ANY OF THEIR RIGHTS UNDER THIS AGREEMENT TO A
FOR-PROFIT COMPANY ENGAGED IN THE BUSINESS OF RESEARCHING (INCLUDING WITHOUT
LIMITATION, CONTRACT RESEARCH ORGANIZATIONS), DEVELOPING AND/OR COMMERCIALIZING
PHARMACEUTICAL OR BIOTECHNOLOGY PRODUCTS OR SERVICES THAT ARE THEN COMPETITIVE
WITH PRODUCTS OR SERVICES OF THE COMPANY OR THE PARENT; PROVIDED, HOWEVER, THAT
SUCH TRANSFER COMPLIES WITH THE REQUIREMENTS OF APPLICABLE SECURITIES LAWS AND
THE TRANSFEREE AGREES TO BE BOUND BY, AND ENTITLED TO THE BENEFITS OF, THIS
AGREEMENT AS AN ORIGINAL PARTY THERETO.


 


7.10.                        SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS
AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE SHALL BE INEFFECTIVE TO THE
EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF.


 


7.11.                        TITLES AND SUBTITLES; CROSS-REFERENCES.  THE TITLES
AND SUBTITLES USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT
TO BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.  ALL REFERENCES
IN THIS AGREEMENT TO ARTICLES, SECTIONS, SUBSECTIONS, EXHIBITS AND SCHEDULES,
SHALL BE TO ARTICLES, SECTIONS, SUBSECTIONS, EXHIBITS AND SCHEDULES OF THIS
AGREEMENT UNLESS OTHERWISE EXPLICITLY SPECIFIED.  ALL REFERENCES TO STATUTES AND
RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR
STATUTES AND REGULATIONS.


 


7.12.                        GOVERNING LAW; CONSENT TO JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES
THEREOF.  THE COMPANY AND THE INVESTORS HEREBY (A) IRREVOCABLY CONSENT AND
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
IN NEW YORK IN CONNECTION WITH ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR

 

18

--------------------------------------------------------------------------------


 


INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (B) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT ANY OF THEM
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING WHICH
IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


7.13.                        NO JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES.  ACCORDINGLY, EACH SUCH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, AND (III) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.13.


 


7.14.                        RECAPTURE.  ANYTHING IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, IF AN INVESTOR RECEIVES ANY PAYMENT OR PAYMENTS ON
ACCOUNT OF THE OBLIGATIONS, WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY UNDER
THE UNITED STATES BANKRUPTCY CODE, AS AMENDED, OR ANY OTHER FEDERAL OR STATE
BANKRUPTCY, REORGANIZATION, MORATORIUM OR INSOLVENCY LAW RELATING TO OR
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, COMMON LAW OR
EQUITABLE DOCTRINE, THEN TO THE EXTENT OF ANY SUM NOT FINALLY RETAINED BY ANY
SUCH INVESTOR, THE COMPANY’S OBLIGATIONS TO SUCH INVESTOR SHALL BE REINSTATED
AND THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT (OR BE REINSTATED)
UNTIL PAYMENT SHALL HAVE BEEN INDEFEASIBLY MADE TO SUCH INVESTOR, WHICH PAYMENT
SHALL BE DUE ON DEMAND.


 


7.15.                        CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH
PARTY AND ITS COUNSEL HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR
ANY AMENDMENTS, SCHEDULES OR EXHIBITS HERETO.  FOR THE AVOIDANCE OF DOUBT, ANY
RIGHTS, BENEFITS OR OBLIGATIONS SPECIFIED IN THIS AGREEMENT SHALL BE IN ADDITION
TO AND NOT LIEU OR LIMITATION OF ANY RIGHTS, BENEFITS OR OBLIGATIONS SPECIFIED
IN THE PURCHASE AGREEMENT.


 

[Signatures on Next Page]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

COMPANY:

 

 

 

LARK TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ben D. Kaplan

 

 

Name:

Ben D. Kaplan

 

Title:

Secretary

 

 

 

 

 

INVESTORS:

 

 

 

XMARK OPPORTUNITY FUND, LTD.

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

Name:

Mitchell D. Kaye

 

Title:

C.I.O.

 

 

 

 

 

XMARK OPPORTUNITY FUND, L.P.

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

Name:

Mitchell D. Kaye

 

Title:

C.I.O.

 

 

 

 

 

XMARK JV INVESTMENT PARTNERS,
LLC

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

Name:

Mitchell D. Kaye

 

Title:

C.I.O.

 

20

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT)

 

: ss.: New Haven

COUNTY OF NEW HAVEN)

 

On the 21st day of April, 2005, before me personally came Ben D. Kaplan to me
known, who, being by me duly sworn did depose and say that s/he is the Secretary
of LARK TECHNOLOGIES, INC., a Delaware corporation, the corporation described in
and which executed the above instrument; and that s/he signed her/his name
thereto by order of the board of directors of said corporation.

 

 

/s/ Marcia I. Passavant

 

 

Notary Public

 

My comm. Expires 12/31/06

 

STATE OF CONNECTICUT)

 

: ss.:

COUNTY OF FAIRFIELD)

 

On the 20th day of April, 2005, before me personally came Mitchell D. Kaye to me
known, who, being by me duly sworn did depose and say that s/he is the C.I.O. of
XMARK OPPORTUNITY FUND, LTD., a Cayman Islands company, which executed the above
instrument; and that s/he signed her/his name thereto by order of said company.

 

 

/s/ Patti L. Vaughn

 

 

Notary Public

 

My commission expires Mar 31, 2010

 

STATE OF CONNECTICUT)

 

: ss.:

COUNTY OF FAIRFIELD)

 

On the 20th day of April, 2005, before me personally came Mitchell D. Kaye to me
known, who, being by me duly sworn did depose and say that s/he is the C.I.O. of
XMARK OPPORTUNITY FUND, L.P., a Delaware limited partnership, which executed the
above instrument; and that s/he signed her/his name thereto by order of said
limited partnership.

 

 

/s/ Patti L. Vaughn

 

 

Notary Public

 

My commission expires Mar 31, 2010

 

STATE OF CONNECTICUT)

 

: ss.:

COUNTY OF FAIRFIELD)

 

On the 20th day of April, 2005, before me personally came Mitchell D. Kaye to me
known, who, being by me duly sworn did depose and say that s/he is the C.I.O. of
XMARK JV INVESTMENT PARTNERS, LLC, a Delaware limited liability company, which
executed the

 

21

--------------------------------------------------------------------------------


 

above instrument; and that s/he signed her/his name thereto by order of said
limited liability company.

 

 

/s/ Patti L. Vaughn

 

 

Notary Public

 

My commission expires Mar 31, 2010

 

22

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Copyrights

 

Title

 

Registration or
Application Number

 

Registration or
Application Date

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Patents

 

Patent

 

Registration or
Application Number

 

Registration or
Application Date

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Trademarks

 

Trademark

 

Registration or
Application Number

 

Registration or
Application Date

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Commercial Tort Claims

 

26

--------------------------------------------------------------------------------